Dillon, P.J.
(dissenting). I respectfully dissent. Dicta in the Court of Appeals apparently to the contrary (People v Kazmarick, 52 NY2d 322), no case yet decided by that court impels the result reached by the majority and in my view no case will do so logically unless the rule of unwaivability of counsel except in the presence of counsel is to be universally applied, a concept neither espoused here nor yet suggested by precedent. The irrational impact of today’s decision is to cloak the professional criminal and the recidivist with constitutionally inspired exclusionary rights which are denied to first offenders or others having their initial encounter with the police. Indeed, the reverse of the rule enunciated by the majority would have a sounder basis in logic. One inexperienced in the criminal investigatory process is in greater need of protection from overbearing police conduct than one who already stands charged in an unrelated matter and has learned the benefits to be derived from implementation of the constitutional right to counsel. The former is far more likely than the latter to be impermissibly persuaded to waive that right. While the Rogers rule (People v Rogers, 48 NY2d 167) is rationally founded at the very least on the basis that undue advantage should not be taken of one in custody on an unrelated matter in which he has counsel, there is no rational basis for extending application of that rule to create an artificial presumption of continuing representation by counsel on crimes allegedly committed by that same individual subsequent to his release from custody. On release, he is free to commit the new crime and he should be left free, as are others similarly stanced but for the prior confrontation, to waive his right to counsel. The right was waived here and the rape conviction should be affirmed. (Appeal from judgment of Steuben County Court — rape, first degree, and unlawful imprisonment, first degree.) Present — Dillon, P.J., Hancock, Jr., Doerr, Moule and Schnepp, JJ.